Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 24, 2015

The Court of Appeals hereby passes the following order:

A16A0064. ELIZABETH DENISE CALDON SORKNESS v. BOARD OF
    REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA.

      Elizabeth Denise Caldon Sorkness brought the above-styled action seeking
relief as a government “whistleblower” under OCGA § 45-1-4. The trial court entered
summary judgment in favor of the Board of Regents of the University System of
Georgia, and we affirmed that ruling. Caldon v. Board of Regents of the University
System of Georgia, 311 Ga. App. 155 (715 SE2d 487) (2011). On July 24, 2014,
Sorkness filed a motion to set aside the judgment pursuant to OCGA § 9-11-60 (d).
The trial court denied the motion on March 10, 2015. Sorkness then filed a motion
for reconsideration, which the trial court denied on April 22, 2015. The record
contains two notices of appeal, dated June 9, 2015 and June 26, 2015, attempting to
directly appeal the denial of Sorkness’s motion for reconsideration. These notices of
appeal indicate that a notice was “[i]nitially submitted 15 May 2015” or “[s]ubmitted
by 21 MAY 2015 Deadline.” We lack jurisdiction for a number of reasons.
      First, an appeal from the denial of a motion to set aside under OCGA § 9-11-60
(d) must be taken by application for discretionary appeal. OCGA § 5-6-35 (a) (8); see
MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995).
Sorkness’s failure to comply with the discretionary appeal procedure deprives us of
jurisdiction over this appeal.
      In addition, Sorkness’s notices of appeal are untimely. To be timely, a notice
of appeal must be filed within 30 days of entry of the order sought to be appealed.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). Here, the notices of appeal clearly are untimely as to the
order denying Sorkness’s motion to set aside. Moreover, even if Sorkness’s notices
of appeal were timely filed with regard to the order denying her motion for
reconsideration, Sorkness may not directly appeal the trial court’s denial of this
motion. Motions for reconsideration do not extend the time for filing a notice of
appeal, see Cheeley-Towns v. Rapid Group, Inc., 212 Ga. App. 183 (1) (441 SE2d
452) (1994), and an order denying a motion for reconsideration is not appealable in
its own right. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000).
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/24/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.